Citation Nr: 1541005	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-10 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for left shoulder traumatic arthritis.

3.  Entitlement to service connection for a cervical spine condition.

4.  Entitlement to service connection for right ankle traumatic arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 through September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2008, the Veteran filed his initial claims of entitlement to service connection for: a fracture of the left thumb, status post open reduction with residuals; DDD of the lumbar spine; left shoulder traumatic arthritis; and right ankle traumatic arthritis.  A March 2009 rating decision granted the Veteran's claim of entitlement to service connection for a left thumb disability, assigning a 10 percent disability evaluation.  The rating decision denied entitlement to service connection for the remaining claims.  The Veteran filed a notice of disagreement (NOD) with these findings in February 2010, and a statement of the case (SOC) was issued in March 2011.  On his timely April 2011 VA Form 9, the Veteran perfected his appeal for the issues of entitlement to service connection for DDD of the lumbar spine, left shoulder traumatic arthritis, and right ankle traumatic arthritis.

In April 2011, the Veteran filed a claim of entitlement to service connection for a cervical spine condition.  An April 2012 rating decision denied the Veteran's claim.  The Veteran submitted an NOD in May 2012 and an SOC was issued in May 2014.  It is unclear, upon a thorough review of the record, whether the Veteran timely received the May 2014 SOC.  A document within the file indicates that the May 2014 SOC was resent to the Veteran in July 2014, to which he promptly filed a VA Form 9 in August 2014.  The Board will accept the Veteran's August 5, 2014, VA Form 9 as a timely appeal of this issue.
The Veteran has also provided sworn testimony before a Decision Review Officer in May 2013, and before the undersigned in February 2015.  Transcripts of both proceedings have been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran has DDD of the lumbar spine that is related to his active duty service.

2.  The evidence of record is at least in equipoise as to whether the Veteran has left shoulder traumatic arthritis that is related to his active duty service.

3.  The evidence of record is at least in equipoise as to whether the Veteran has a cervical spine condition that is related to his active duty service.

4.  The Veteran, due to specialized training as an orthopedic surgeon, is competent to report the existence of a broken right ankle upon his entrance into service.

5.  The Veteran's pre-existing residuals of a right ankle fracture, to include traumatic arthritis, underwent an increase in severity during active duty service that was beyond its natural progression.


CONCLUSIONS OF LAW

1.  The criteria for service connection for DDD of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for left shoulder arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for service connection for a cervical spine condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The Veteran's residuals of a right ankle fracture, to include traumatic arthritis, were aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.306(a), (b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  The Merits of the Claims

A. Lumbar Spine, Left Shoulder, and Cervical Spine

The Veteran contends that his currently diagnosed disabilities of DDD of the lumbar spine, left shoulder traumatic arthritis, and a cervical spine condition are the result of his time in active duty service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Post-service treatment records have established that the Veteran currently suffers from a lumbar spine disability, a left shoulder disability and a cervical spine disability.  In December 2007, magnetic resonance imaging (MRI) revealed diffuse multi-level DDD and facet arthrosis throughout most of the Veteran's lumbar spine.  He was also diagnosed with a superimposed right foraminal disc protrusion at L3-4 and central disc protrusion at L5-S1.  See Private Treatment Records, C.I.S., December 17, 2009.  In August 2012, radiographic images of the left shoulder confirmed the Veteran's assumption that he suffered from arthritis.  See VA Treatment Record, August 22, 2012.  Despite the lack of medical evidence of a cervical spine disability, the Board notes that as an orthopedic surgeon, the Veteran himself is considered and expert witness.  As such, his self-diagnosis of arthritis of the cervical spine is considered both competent and credible.  See Travel Board Hearing, generally.  As such, the Veteran has satisfied element (1) under Shedden, current disability.  

Review of the Veteran's service treatment records is negative for any complaints of or treatment for his lumbar spine, left shoulder, or cervical spine.  The Board notes however, that the Veteran's military occupational specialty was an orthopedic surgeon.  With respect to the Veteran's lumbar spine and left shoulder, he reported that he first noticed these injuries during and after air assault school due to the required fast roping, rappelling, and static line jumps.  See Travel Board Hearing Transcript, February 6, 2015, pp. 7 - 12.  Due to his rigorous schedule and the need for his surgical skills, the Veteran did not report these injuries and self-medicated with non-steroidals, activity modification, etc.  Id. at p.8.  

With respect to his cervical spine, the Veteran reported that during a field exercise in Northern Germany, he fell down an embankment head first and knew immediately upon landing that he had injured his neck and broken his thumb.  Id. at p. 13.  The Veteran's service treatment records confirm that the he did suffer from a broken thumb, for which he received extensive surgical repair.  The Veteran stated that since the primary focus was on the surgery for his right thumb so he could return to work, he did not wish to add additional strain to the schedules of his colleagues by staying out of work to address his neck pain.  Id. at pp. 14 - 16.

Based on his testimony, the Board has determined that the Veteran is certainly competent to report when and how he injured his lumbar spine, left shoulder and cervical spine in service.  The Veteran's in-service injuries were events which he experienced and was able to describe and observe as a lay person.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran has established that he suffered from lumbar spine, left shoulder, and cervical spine injuries in service, thus satisfying element (2), in-service injury, described above.  

Finally, turning to the question of nexus, the Board finds that in addition to the credible medical opinion provided by the Veteran himself, the evidence also contains multiple statements from fellow orthopedic specialists verifying the Veteran's complaints as well as his diagnoses.  In January 2009, Dr. M.T.M., submitted a statement noting the Veteran's December 2007 MRI findings of severe DDD at L3-4, L4-5, and L5-S1 along with degenerative facet hypertrophy.  Dr. M.T.M. stated that given the extent of the disease and the fact that the Veterans current work would be classified as being a light level of activity, he felt that the physically challenging activities the Veteran performed while on active duty contributed to or led to his current lumbar spine condition.  Specifically, Dr. M.T.M. suspected that this diagnosis was the cumulative result of involvement in a number of physically demanding activities including, but not limited to, airborne jump school and field duty.  See Private Treatment Record, M.T.M., M.D., January 2, 2009.

Also in April 2011, the Veteran's treating physician, E.M.W., M.D. submitted a statement noting that the Veteran underwent left shoulder surgery in January 1994, shortly after his discharge in September 1993.  The Veteran was diagnosed with debridement of a labral tear and type III chondromalacia of the glenoid and underwent a diagnostic arthroscopy of the glenohumeral joint.  Dr. E.M.W. stated that it was at least as likely as not that this condition was the result of the Veteran's injuries and daily use of his left shoulder during active duty service.  See Private Medical Record, E.M.W., M.D., April 15, 2011.

Also in April 2011, Dr. S.M.W. stated that he practiced with the Veteran at Landstuhl Army Regional Medical Center (LARMC) during service.  Dr. S.M.W. clearly remembered the Veteran's complaints of low back and cervical spine ailments and recalled the Veteran taking non-steroidals for this pain.  See Statement of S.M.W., M.D., April 19, 2011.  In July 2011, Dr. L.C.G. stated that she too was stationed at LARMC with the Veteran and recalled when he slipped in the snow during the field exercise when he broke his right thumb and injured his neck.  
Dr. L.C.G. also noted that by the time the Veteran had recovered from his right thumb surgery, his neck pain was manageable and the Veteran returned to surgery.  See Statement of L.C.G., M.D., July 23, 2011.

Given the substantial amount of positive medical evidence and the lack of negative evidence, the Board finds that reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a lumbar spine disability, a left shoulder disability, and a cervical spine disability, are warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Right Ankle Traumatic Arthritis

The Veteran also seeks entitlement to service connection for right ankle traumatic arthritis.  He asserts that his right ankle pain was aggravated by active service.  

As noted above, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and unmistakable evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).

Initially, the Board notes that the Veteran has a current diagnosis of traumatic arthritis of the right ankle.  See Travel Board Hearing Transcript, February 6, 2015, p. 5; VA Treatment Record, January 14, 2010.  As such, element (1) under Shedden, current disability, has been satisfied.

The Board has considered the evidence and finds that the presumption of soundness does not attach with regard to the orthopedic condition of the Veteran's right ankle.  Initially, the Board notes that the May 1984 report of medical examination for entrance into service reveals a normal clinical evaluation of the fee and lower extremities with no defects noted.  However, the corresponding report of medical history, the Veteran reported a broken, right ankle at age 25.  See May 1, 1984 Service Treatment Record, Entrance Examination, Standard Form (SF) 93 (signing the form as a medical doctor).  While the report of medical history is not an examination report, this is a special circumstance.  See 38 C.F.R. §3.304(b) (stating that only such conditions as are recorded in examination reports are to be considered as noted).  Here, the Veteran was already a medical doctor specializing in orthopedics at the time of his entrance into service in May 1984.  See DD Form 214 (noting a primary specialty of orthopedic surgeon/medical proficiency 9 years and net active service of 9 year and 5 months).  Based on the unique circumstance of this case, the Board finds that because of the Veteran's specialized medical training he was able to objective report his right ankle fracture at the time of entry into service.  Therefore, the Board finds that a right ankle disability was noted.  

The next inquiry is whether there was aggravation of the pre-existing right ankle disability so that the presumption of soundness applies.  In this regard, the Veteran's May 1984 entrance examination was clinically negative for any complaints or residuals associated with the Veteran's right ankle.  A March 1989 periodic examination noted the Veteran's complaints of occasional stiffness of the right ankle.  See Service Treatment Record, Periodic Examination, SF 93, March 9, 1989.  Further, the Veteran testified that he sustained an additional ankle injury during active duty service when he fell while running during physical training and twisted his right ankle.  This injury was also exacerbated by the rigorous activities required in airborne and assault training.  See Travel Board Hearing Transcript, February 6, 2015, pp. 4-6.  The Veteran stated that he did not seek formal medical treatment during this time due to his specialty in orthopedic medicine.  As evidenced above, he self-medicated and consulted with his colleagues to address this issue.  Id. at 6.  Therefore, the Board finds that there was an increase in severity of his right ankle disability during service so that the presumption of aggravation applies.

Next, the Board must analyze whether there is clear and unmistakable evidence that the increase was due to the natural progress of the disease.  Here, the Board finds that there is no clear and unmistakable evidence to rebut the presumption of aggravation.  It is clear, that the Veteran entered service with an asymptomatic pre-existing broken right ankle.  During his time in active duty service, the Veteran suffered from a twisted ankle, which was then exacerbated by continued rigorous use during airborne and assault training, ultimately resulting in a diagnosis of traumatic arthritis.  There is no clear and unmistakable evidence to rebut the presumption of aggravation.  Elements (2) and (3) under Shedden, in-service aggravation of an injury and a causal relationship between the present disability and the aggravation in service, have also been satisfied.  

The Board concludes that the Veteran's asymptomatic broken right ankle, which pre-existed his entry into service, was aggravated therein.  The Veteran's claim for service connection for traumatic arthritis of the right ankle is warranted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for DDD of the lumbar spine is granted.

Entitlement to service connection for left shoulder traumatic arthritis is granted.

Entitlement to service connection for a cervical spine condition is granted.

Entitlement to service connection for right ankle traumatic arthritis is granted.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


